Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-10 are amended.
Claims 11-20 are new.
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 9-17), machine (claims 1-8), and manufacture (claims 18-20), which recite steps of receiving a selected operation policy, generating a maximization model for each operation policy, and generating 
These steps of generating decision support information for a medical worker for each patient in order to maximize overall efficiency of the hospital, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as a commercial or legal interaction (e.g. similar to contracts, legal obligations, advertising, marketing or sales activities or behaviors, and/or business relations – in this case managing medical worker’s relations to each patient for optimizing efficiency), and managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing interactions relationships between a medical worker and patients).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 9, and 18, reciting particular aspects of how to generate a maximization model in response to a change in the environment of the hospital may be performed in the mind but for recitation of generic computer components; such as claims 6 and 15, reciting particular aspects of managing each change in the environment of the hospital in the database includes methods of organizing human activity as managing personal behavior or relationships or interactions between people but for recitation of generic computer components; such as claims 8 and 17, reciting particular aspects of managing each shift from the treatment plan with respect to each patient in the database includes methods of organizing human activity as managing personal behavior or relationships or interactions between people but for recitation of generic computer components).  

amount to mere instructions to apply an exception (such as recitation of operation policy input unit to receive operation policy, a model learning unit to generate a maximization model, and a behavior optimization unit to generate decision support information amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 77-80, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 9, and 18 (model learning unit and behavior optimization unit); claims 3-5, 12-14, and 19-20 (behavior optimization unit generating a notification); claims 6 and 15 (model learning unit managing change in the environment of the hospital); claims 7 and 16 (model learning unit managing scheduled date and execution date of the treatment plan), additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6 and 15 (model learning unit managing change in the environment of the hospital); claims 7 and 16 (model learning unit managing scheduled date and execution date of the treatment plan), additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving selection of an operation policy, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); generating a maximization model by referring to a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-7, 12-16, and 19-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3-5, 12-14, and 19-20 (behavior optimization unit generating a notification), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6-7 and 15-16 (modifying the maximization model based on change), e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an 
	Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solilov et al. (U.S. Publication No. 2013/0132108).
As per claim 1, Solilov teaches a medical information processing system, comprising:
-an operation policy input unit configured to receive, as a selected operation policy, one selected from a plurality of management policies takable by an entire hospital (Solilov: para. 127; Joining one or more workflow contexts.);
-a model learning unit (Solilov: para. 105; Engine including existing healthcare departmental workflows; pattern recognition from historical and current data) configured (Solilov: para. 105; para. 112-113; para. 127; The engine continuously evaluates KPIs with intelligent model selection. The optimization and enhancement engines include a workflow decision engine using artificial neural network to analyze data inputs.); and
-a behavior optimization unit configured to generate, through use of the maximization model for the selected operation policy, decision support information for a medical worker with respect to each patient in order to maximize overall efficiency of the hospital in accordance with the change in the environment of the hospital (Solilov: para. 114-115; para. 125; Generation of new KPIs and configuration of KPI parameters.).
As per claim 2, the system of claim 1 is as described.  Solilov teaches: 
-wherein the model learning unit is configured to generate, for each selectable operation policy, the maximization model in response to the change in the environment of the hospital (Solilov: para. 40) and a shift from a treatment plan with respect to each patient by referring to the database (Solilov: para. 43), and
-wherein the behavior optimization unit is configured to generate, through use of the maximization model for the selected operation policy, the decision support information for the medical worker with respect to each patient in order to maximize overall efficiency of the hospital in accordance with the change in the environment of the hospital and the shift (Solilov: para. 43-46).
As per claim 3, the system of claim 2 is as described.  Solilov teaches wherein the behavior optimization unit is configured to generate, through use of the maximization model for (Solilov: para. 122).
As per claim 4, the system of claim 1 is as described.  Solilov teaches wherein the behavior optimization unit is configured to generate, through use of the maximization model for the selected operation policy, a notification indicating an ordering policy of each patient as the decision support information in accordance with a current situation of the database (Solilov: para. 92).
As per claim 5, the system of claim 1 is as described.  Solilov teaches wherein the behavior optimization unit is configured to generate, through use of the maximization model for the selected operation policy, a notification indicating a post-discharge care work policy for each patient as the decision support information in accordance with a current situation of the database (Solilov: para. 78).
As per claim 6, the system of claim 1 is as described.  Solilov teaches:
-wherein the change in the environment of the hospital includes at least one of pieces of information on a number of inpatients at a neighboring medical institution, a number of inpatients at a transfer destination medical institution, a local climate, a local population change, and a number of outpatients (Solilov: para. 40), and
-wherein the change in the environment of the hospital is reflected by the model learning unit in the maximization model for each operation policy by managing each change in the environment of the hospital as an individual item in the database (Solilov: para. 40; para. 112).
As per claim 7, the system of claim 2 is as described.  Solilov teaches: 
each of which relates to at least any one of an examination date, an informed consent date, and a discharge date (Solilov: para. 43), and
-wherein the treatment plan with respect to each patient is reflected by the model learning unit in the maximization model for each operation policy by managing each of the scheduled date and the execution date of the treatment plan with respect to each patient as an individual item in the database (Solilov: para. 43; para. 112).
As per claim 8, the system of claim 2 is as described.  Solilov teaches: 
-wherein the shift includes at least an occurrence situation of an emergency patient and a degree of recovery of the patient (Solilov: para. 43; para. 57), and
-wherein the shift is reflected by the model learning unit in the maximization model for each operation policy by managing each shift from the treatment plan with respect to each patient as an individual item in the database (Solilov: para. 43).
Claims 9 and 11-17 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Claims 10 and 18-20 recite substantially similar limitations as those already addressed in claims 1-4, and, as such, are rejected for similar reasons as given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626